                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:18-CV-179-BO


DONNA ENGLAND,                                 )
                               Plaintiff,      )
                                               )
V.                                             )                     ORDER
                                               )
WILMINGTON PLASTIC SURGERY,                    )
P.A. , f/k/a WILMINGTON PLASTIC                )
SURGERY SPECIALISTS, P.A.,                     )
                         Defendant.            )




        This cause comes before the Court on defendant' s motion to dismiss plaintiffs complaint

pursuant to Rule 37(b) of the Federal Rules of Civil Procedure. The motion has been fully briefed

and is ripe for adjudication. For the reasons that follow, the Court declines to dismiss plaintiffs

complaint as a discovery sanction.

                                            BACKGROUND

       Plaintiff initiated this action against defendant in New Hanover County, North Carolina

Superior Court alleging claims for, inter alia, violation of the Age Discrimination in Employment

Act, 29 U.S.C. § 621. Defendant removed the case to this Court on the basis of its federal question

jurisdiction. Plaintiff then filed an amended complaint, adding a third claim alleging wrongful

discharge in violation of public policy, specifically N. C. Gen. Stat. § 90-401. The Court dismissed

plaintiffs third claim for relief on defendant' s motion.

        Defendant seeks dismissal of plaintiffs complaint as a discovery sanction, specifically for

plaintiffs failure to comply with the Court' s January 6, 2020, order granting defendant's motion




          Case 7:18-cv-00179-BO Document 81 Filed 08/21/20 Page 1 of 4
to compel and for failing to serve answers to defendant's interrogatories and request for

documents.

                                          DISCUSSION

        At the outset, defendant's motion for leave to file a reply brief [DE 70] is GRANTED.

Plaintiffs motion to strike defendant' s reply [DE 67] is therefore DENIED.

        A district court enjoys wide discretion in determining whether to issue sanctions under

Rule 37. See, e.g., S. States Rack and Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 595

(4th Cir. 2003). Rule 37(b) contemplates a number of sanctions for failing to obey a discovery

order, which include striking pleadings, staying the proceedings until the order is obeyed,

dismissing the action in whole or in part, and entering default judgment against the disobedient

party. Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii). In determining whether to impose a sanction such as
           .                                                                                   .'
dismissal or default judgment against the party who has failed to comply, courts apply a four-part

test:

        (1) whether the noncomplying party acted in bad faith; (2) the amount of prejudice
        his noncompliance caused his adversary, which necessarily includes an inquiry into
        the materiality of the evidence he failed to produce; (3) the need for deterrence of
        the particular sort of noncompliance; and (4) the effectiveness of less drastic
        sanctions.

Mut. Fed. Sav. & Loan Ass 'n v. Richards & Assocs., Inc., 872 F .2d 88, 92 (4th Cir. 1989).

Dismissal of a complaint is an extreme sanction. Id.

        Prior orders, including a certification of contempt against plaintiffs prior counsel by

United States Magistrate Judge Numbers, detail the problems and delays that have occurred in this

case. However, defendant argues that despite the appearance of new counsel on plaintiffs behalf,

plaintiff has still failed to answer basic discovery requests. Plaintiff responds that she has now

complied with defendant's discovery requests and that there are a panoply of sanctions less harsh



                                                 2

          Case 7:18-cv-00179-BO Document 81 Filed 08/21/20 Page 2 of 4
than dismissal of her action. In reply, defendant's details what it contends is bad faith on the part

of plaintiffs new counsel as well as plaintiff herself. As to plaintiffs new counsel, defendant cites

email exchanges which reveal his awareness of his obligations under the Court' s January 6, 2020,

order granting defendant' s motion to compel, though he failed to comply with those deadlines. In

regard to plaintiffs own bad faith, defendant cites to her answers to deposition questions which

were vague and non-responsive, and included many consisting of statements such as "I don't

know," "I can't recall," and "I'll have to think about that."

        At bottom, the conduct about which defendant primarily complains is that of plaintiffs

attorneys. Given this, even assuming, without deciding, that plaintiff and her counsel have acted

in bad faith, that defendant has been prejudiced, and the need to deter such conduct, the Court

determines that sanctions less drastic than dismissal are appropriate. Specifically, the expenses,

including attorneys' fees, associated with the filing of the instant motion, including defendant' s

reply, opposition to the motion to strike, and motion for extension of time, shall be paid by

plaintiffs current counsel, Mr. Wall. Fed. R. Civ. P. 37(b)(2)(C). Further, plaintiffs day planner,

which plaintiff has failed to produced in its entirety, may not be relied upon by her in these

proceedings. Id. at (b)(2)(A)(ii).

       The Court will further permit a brief period within which to allow defendant to depose

plaintiff again should defendant file a motion to that effect. Should defendant elect to depose

plaintiff again, she shall come prepared to answer defendant's questions fully and to the best of

her ability. Plaintiff and her counsel are warned that if her participation in the deposition consists

of no more than "I don't know" and "I can't recall" this action will be dismissed for failure to

comply with this order.




                                                  3
          Case 7:18-cv-00179-BO Document 81 Filed 08/21/20 Page 3 of 4
                                         CONCLUSION

       For the foregoing reasons, defendant's motion to dismiss [DE 54] is DENIED. Defendant's

motion for leave to file a reply brief[DE 70] is GRANTED. Plaintiffs motion to strike defendant's

reply [DE 67] is DENIED.

       Plaintiffs counsel shall pay the expenses associated with defendant's briefing of the instant

motion as outlined above. Defendant shall submit an affidavit outlining its expenses not later than

September 7, 2020.



SO ORDERED, this     M day of August, 2020.


                                           ~~~
                                           TRRENCEW.BOYLE
                                             CHIEF UNITED STATES rnsruc:JUDGE




                                                4

         Case 7:18-cv-00179-BO Document 81 Filed 08/21/20 Page 4 of 4
